IN THE SUPREME COURT OF THE STATE OF DELAWARE

JULIUS BAYNARD, )
) No. 281, 2014
Defendant Below, )
Appellant, )
) Court Below - Superior Court
V.‘ ) of the State of Delaware,
) in and for New Castle County
STATE OF DELAWARE, ) Cr. No. 1303003225
)
Plaintiff Below, )
Appellee. )

Submitted: January 28, 2015
Decided: January 29, 2015

Before RIDGELY, VALIHURA and VAUGHN, Justices.

This 29th day of January, 2015, the Court having considered this matter on the
briefs ﬁled by the parties has determined that the ﬁnal judgment of the Superior Court
should be afﬁrmed on the basis of and for the reasons assigned by the Superior Court
in its opinion dated February 5, 2014.

NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

B THE COURT: